 



Exhibit 10.1
AGREEMENT
          This Agreement (“Agreement”) is made by and between JOHN LOUGH
(“Lough”) and ABERCROMBIE & FITCH MANAGEMENT CO., a Delaware corporation with
its principal place of business in New Albany, Ohio, which, together with its
subsidiaries and affiliates, are collectively referred to herein as the
“Company.”
          WHEREAS, Lough has been employed by the Company as an officer since on
or about June 21, 1999;
          WHEREAS, Lough has decided to retire effective May 5, 2006; and
          WHEREAS, the parties wish to define the terms and conditions of
Lough’s retirement from employment with the Company;
          NOW, THEREFORE, in exchange for and in consideration of the following
mutual covenants and promises, the undersigned parties, intending to be legally
bound, hereby agree as follows:
          1. Retirement Date. Lough’s retirement will be effective May 5, 2006
(“Retirement Date”). On the Retirement Date, Lough’s employment with the Company
and all further compensation, remuneration, bonuses, and eligibility of Lough
under Company benefit plans shall terminate, and Lough shall not be entitled to
receive any further payments or benefits of any kind from the Company except as
otherwise provided in this Agreement or by applicable law.
          2. Retirement Benefits Following Resignation Date. The Company will
pay to Lough the following (all hereinafter referred to collectively as the
“Retirement Package”):

  a.   Compensation: The equivalent of five (5) months salary in the amount of
Two Hundred Thirty Nine Thousand Five Hundred Eighty Three and 35/100
($239,583.35), less applicable taxes, payable in one lump sum upon the next
regularly scheduled pay period after the effective date of this Agreement.      
  For purposes of this Agreement, the effective date of this Agreement shall be
the eighth (8th) day after Lough signs this Agreement (“effective date”), unless
Lough has revoked the Agreement prior to that time in the manner discussed in
Paragraph 8(d) below.     b.   Health Care:

  i.   The Company shall pay Lough the equivalent of five (5) months of COBRA
health care continuation costs for dependant plus one coverage in the amount of
Five Thousand Five Hundred Eighty Six and 20/100 dollars ($5,586.20), less
applicable taxes. Said amount is the cost of associate plus one coverage as of
the effective date of this Agreement and will be paid in one lump sum upon the
next regularly scheduled pay period after the effective date of this Agreement.
In the event that the monthly cost of family COBRA coverage should increase
during the five month period following the effective date of this Agreement,
Lough is responsible for any additional premiums required to purchase coverage
during this period. Lough shall be responsible for the actual election and
payment of any health care continuation costs subsequent to the Retirement Date
and shall maintain all of his rights pursuant to COBRA for continued election of
coverage.     ii.   After the five (5) months in paragraph 2(b)(i) above have
passed, Lough shall be entitled to purchase continued medical and dental
coverage from the Company for himself and his eligible spouse or domestic
partner at the effective rate for COBRA participants for such coverage until
Lough’s sixty-fifth birthday and, thereafter, for his eligible spouse or
domestic partner at the effective rate for COBRA participants until said spouse
or partner’s sixty-fifth birthday, which effective rates may be increased
periodically by the same percentage that costs for the same coverage to COBRA
participants are actually increased for that year; provided that, no continued
medical and dental coverage will be provided beyond the second calendar year
after the calendar year in which the retirement date occurs unless permitted by
final regulations issued pursuant to Section 409A of the Internal Revenue Code
of 1986 as amended (the “Code”) prior to the end of such second calendar year.

 



--------------------------------------------------------------------------------



 



  c.   Retirement Plans

  i.   Qualified Savings and Retirement Plans: Lough shall be entitled to
determine the desired treatment of the balance contained in his Savings and
Retirement Plan according to the terms and conditions set forth in the plan.    
ii.   Non-Qualified Savings Plan: Lough shall be entitled to payment of the
balance in his Non-Qualified Savings Plan. This balance will be paid out over a
ten (10) year period in equal annual installments, plus interest.
Notwithstanding the foregoing, no payment of any post 2004 contributions shall
be made prior to the six month anniversary of Lough’s retirement date.

  d.   Stock

  i.   Options: Lough shall be entitled to a period of three (3) years from his
Retirement Date, but not to exceed the original term set forth in the grant, to
exercise any vested options he may have. Any unvested options will be forfeited
upon Lough’s Retirement Date; provided however, the vested options shall expire
on December 31, 2006 except to the extent a further extension within the 3 year
period following Lough’s retirement date is permissible by regulations issued
pursuant to Section 409A of the Code before December 31, 2006.     ii.  
Restricted Stock: Any unvested shares of restricted stock shall be forfeited by
Lough upon the Retirement Date.

  e.   Incentive Compensation Bonus: the Company shall pay Lough a pro-rated
portion of the Incentive Compensation Bonus payable in August 2006, to cover the
period February 1, 2006 through May 5, 2006. Said pro-rated portion of the
Incentive Compensation Bonus shall be paid by August 31, 2006 and in the amount
of Sixty Thousand Eighty Four and 28/100 dollars ($60,084.28), less applicable
taxes.     f.   Other Benefits:

  i.   Vacation: The Company shall pay Lough the value of fifteen (15) days of
unused vacation payable in one lump sum, less applicable taxes, upon the next
regularly scheduled pay period after the effective date of this Agreement.    
ii.   Life Insurance: Lough shall have the right to convert his existing life
insurance coverage to an individual policy pursuant to the terms set forth by
the insurer. Lough shall pay the full cost of any such policy.     iii.  
Associate Discount: Lough shall be entitled to an associate discount for himself
and his eligible dependents based on the current home office associate discount
at the time the discount is applied; provided that, no associate discount will
be provided beyond the second calendar year after the calendar year in which the
retirement date occurs unless permitted by final regulations issued pursuant to
Section 409A of the Code prior to the end of such second calendar year.     iv.
  Employee Assistance Program (“EAP”): Lough shall be entitled to utilize the
services of the EAP pursuant to the terms and conditions set forth for all home
office associates; provided that, no entitlement to the use of the services of
the Employee Assistance Program will continue beyond the second calendar year
after the calendar year in which the retirement date occurs unless permitted by
final regulations issued pursuant to Section 409A of the Code prior to the end
of such second calendar year.     v.   Expense Reimbursement: Subject to the
Company’s Travel and Expense Policy, Lough shall be entitled to payment of any
unreimbursed employment related expenses incurred by Lough prior to the
Retirement Date. Said expenses must be submitted by Lough within ninety
(90) days of the Retirement Date and shall be paid by the Company no later than
December 31, 2006.     vi.   Cellular Phone: the Company shall allow Lough to
keep the Company PDA/cell phone currently being used by him. The Company will
remove the number assigned to the PDA/cell phone from the Company account so
that Lough may convert the number to an individual service plan.

2



--------------------------------------------------------------------------------



 



          The Retirement Package shall be the sole payment made to Lough and
shall constitute the entire consideration to be paid by the Company in exchange
for the promises of Lough set forth herein.
          The Company and Lough each intend that the benefits provided hereunder
either not be subject to Section 409A of the Code, or comply with the
requirements of Section 409A of the Code. Therefore, the intended economic
impact of the benefits on the respective parties is as though the benefits do
not violate Section 409A and continue beyond the restrictions currently imposed
by Section 409A as set forth in paragraphs 2.b.iii, 2.d.i and 2.f.iii and 2.f.iv
above. Accordingly, if any of the benefits hereunder are or become subject to
Section 409A, the Company and Lough agree to negotiate in good faith changes in
such benefits in order to preserve the intended economics of such benefits to
each party.
          5. Lough Covenants.
               a. Non-Disclosure and Non-Use: Lough shall not, without the
written authorization of the Chairman and Chief Executive Officer (“CEO”) of the
Company, use (except for the benefit of the Company) any Confidential and Trade
Secret Information relating to the Company. Lough shall hold in strictest
confidence and shall not, without the written authorization of the Chairman and
CEO of the Company, disclose to anyone, other than directors, officers,
employees and counsel of the Company in furtherance of the business of the
Company, any Confidential and Trade Secret Information relating to the Company.
For purposes of this Agreement, Confidential and Trade Secret information
includes: the general or specific nature of any concept in development, the
business plan or development schedule of any concept, vendor, merchant or
customer lists or other vendor, merchant or customer information, all technical
and business information relating to products, processes, know-how, designs,
formulas, methods, software, improvements, technology, new products, marketing
and selling plans, business plans, development schedules, budgets and
unpublished financial statements, licenses, prices and costs, suppliers, and
information regarding the skills, compensation or duties of employees,
independent contractors or consultants of the Company and any other information
about the Company that is proprietary or confidential. Confidential and Trade
Secret Information specifically includes, but is not limited to, the general and
specific nature of, and information related to, the development of Concept 5 and
Project P.
               The restrictions set forth in this Section shall not apply to
information that is or becomes generally available to the public other than as a
result of its wrongful disclosure by Lough, or information received on a
non-confidential basis from sources other than the Company who are not in
violation of a confidentiality agreement with the Company. This confidentiality
covenant has no temporal, geographical or territorial restriction.
               Lough further represents and agrees that at and after the
Retirement Date it is his sole obligation to comply with the rules and
regulations of the Securities and Exchange Commission (“SEC”) regarding trading
shares and/or exercising options related to the Company’s stock. Lough
acknowledges that the Company has not provided opinions or legal advice to him
regarding his obligations in this respect and that it is Lough’s responsibility
to seek independent legal advice with respect to any stock or option
transaction.
               b. Non-Disparagement and Cooperation. Lough shall not state or
publish anything about the Company or its officers to any media entity,
including, but not limited to television, newspaper, magazine, magalog, website
bulletin boards, blogs or editorials (hereinafter collectively referred to as
“the Media”), or any representative or agent of the Media which would adversely
affect the reputation, image or business relationships and goodwill of the
Company in its market and community at large. Lough shall not otherwise state or
publish anything about the Company or its officers which would materially and
adversely affect the reputation, image or business relationships and goodwill of
the Company in its market and community at large. Lough shall fully cooperate
with the Company in defense of legal claims asserted against the Company and
other matters requiring the testimony or input and knowledge of Lough. If at any
time Lough should be required to cooperate with the Company pursuant to this
Section, the Company agrees to reimburse Lough for reasonable costs and expenses
incurred as a result thereof. Lough agrees that he will not speak or communicate
with any party or representative of any party, who is known to Lough to be
either adverse to the Company in litigation or administrative proceedings or to
have threatened to commence litigation or administrative proceedings against the
Company, with respect to the pending or threatened legal action, unless Lough
receives the written consent

3



--------------------------------------------------------------------------------



 



of the Company to do so, or is otherwise compelled by law to do so, and then
only after advance notice to the Company.
               c. Non-Competition. During the nine (9) month period following
the Retirement Date, Lough shall not, directly or indirectly, without the prior
written consent of the CEO, own, manage, operate, join, control, be employed by,
consult with or participate in the ownership, management, operation or control
of, or be connected with (as a stockholder, partner, or otherwise), any entity
listed on Appendix A attached to this Agreement, any of their subsidiaries and
affiliates engaged in a business that is competitive with the Company, and any
other entity that the Company reasonably determines is a competitor of the
Company (“Competing Entity”); provided, however, that the “beneficial ownership”
by Lough after the Retirement Date, either individually or by a “group” of which
Lough is a member as such terms are used in Rule 13d of the General Rules and
Regulations under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), of less than two percent (2%) of the voting stock of any publicly held
corporation shall not be a violation of this Section 5c.
               d. Non-Solicitation. During the nine (9) month period following
the Retirement Date (the “Non-Solicitation Period”), Lough shall not, either
directly or indirectly, alone or in conjunction with another party, interfere
with or harm, or attempt to interfere with or harm, the relationship of the
Company with any person who at any time was a customer or supplier of the
Company or otherwise had a business relationship with the Company. During the
Non-Solicitation Period, Lough shall not without the prior written consent of
the CEO, hire, solicit for hire, aid in the hire, or cause to be hired, either
as an employee, contractor or consultant, any person who is currently employed,
or was employed at any time during the six month period prior thereto, as an
employee, contractor or consultant of the Company.
               e. Remedies. Lough agrees that any breach of the terms of
Paragraphs 5a through 5d of this Agreement could result in irreparable injury
and damage to the Company for which the Company would have no adequate remedy at
law. Lough agrees that in the event of said breach or any threat of breach, the
Company shall be entitled to an immediate injunction and restraining order to
prevent such breach and threatened breach and/or continued breach by Lough
and/or any and all persons and/or entities acting for and/or with Lough, without
having to prove damages, and to all costs and expenses incurred by the Company
in seeking to enforce its rights under this Agreement. These remedies are in
addition to any other remedies to which the Company may be entitled at law or in
equity. Lough agrees that the covenants of Lough contained herein are reasonable
and the Company would not have entered into this Agreement but for the inclusion
of such covenants. Without limitation on the foregoing, the Company may cancel
or recover from Lough, and Lough shall repay promptly, the payments provided
Lough in Paragraphs 2a and 2bi in the event that he violates the covenants
contained herein. The existence of any claim or cause of action by Lough against
the Company, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of the covenants and
agreements of this Agreement; provided, however, that this paragraph shall not,
in and of itself, preclude Lough from defending himself against the
enforceability of the covenants and agreements of this Agreement.
          6. Confidentiality. Lough and the Company agree not to talk about,
write about, or otherwise publicize or disclose at any time to any person or
company the terms or existence of this Agreement, or any fact concerning its
negotiation, execution, or implementation, provided, however, that Lough may
disclose such information to the following individuals provided that they agree
to abide by the confidentiality provisions of this Agreement: (a) to his
immediate family; (b) to his attorney(s); (c) as may be necessary for the proper
tax treatment of the costs, expenses or proceeds of the Retirement Package,
including disclosure to his tax accountants, tax advisors, or taxing
authorities; or (d) as is otherwise required by law. The Company may disclose
such information on an “as needed” basis to (a) individuals within the Company;
or (b) its business advisors, including but not limited to its attorneys,
accountants and auditors, or (c) as is otherwise required by law.
          The provisions of this paragraph concerning confidentiality
obligations are expressly acknowledged by the parties to constitute material
consideration for the obligations under this Agreement. Any breach by a party of
these confidentiality provisions shall afford the other party an action in law
to recover the actual damages incurred thereby. Notwithstanding any violation of
this paragraph 6, the provisions and covenants contained in this Agreement shall
remain in effect and be enforceable.

4



--------------------------------------------------------------------------------



 



          7. Releases. Lough does hereby for himself and for each of his past,
present and future heirs, administrators, executors, representatives, agents,
attorneys, assigns and all others claiming by or through him or them, forever
release and discharge the Company, and its past, present and future
shareholders, representatives, agents, servants, parents, subsidiaries,
affiliates, divisions, officers, directors, employees, insurers, successors,
predecessors, administrators, attorneys, assigns and all others claiming by or
through them, jointly or severally, (hereinafter “the Released Parties”) from
any and all charges, claims, demands, judgments, actions, causes of action,
damages, debts, agreements, remedies, promises, suits, losses, obligations,
expenses, costs, attorneys’ fees, liabilities and claims for relief of every
kind and nature, whether matured or unmatured, known or unknown, direct or
indirect, foreseen or unforeseen, vested or contingent, in law, equity or
otherwise, under any federal or state statute or common law, which Lough has
ever had, now has, or may have in the future, against any of the Released
Parties for or on account of any matter, cause or thing whatsoever that was or
could have been asserted or that occurred up to the date of this Agreement. This
release shall include without limitation all claims arising under Title VII of
the Civil Rights Act of 1964, as amended, the Age Discrimination in Employment
Act, the Americans with Disabilities Act, the Family and Medical Leave Act of
1993, the Ohio Civil Rights Act, any claim for unpaid wages, and any other
federal and state civil rights laws or laws relating to employment, all laws of
any other nation, or state or local government including, without limitation,
any workers’ compensation or disability claims under any such laws, and any and
all tort claims.
     The Company does hereby for itself and for its parents, subsidiaries,
affiliates, divisions, and all others claiming by or through them, jointly or
severally, forever release and discharge Lough from any and all charges, claims,
demands, judgments, actions, causes of action, damages, debts, agreements,
remedies, promises, suits, losses, obligations, expenses, costs, attorneys’
fees, liabilities and claims for relief of every kind and nature, whether
matured or unmatured, known or unknown, direct or indirect, foreseen or
unforeseen, vested or contingent, in law, equity or otherwise, under any federal
or state statute or common law, which the Company has ever had, now has, or may
have in the future, against Lough for or on account of any matter, cause or
thing whatsoever that was or could have been asserted or that occurred up to the
date of this Agreement.
          8. Age Discrimination Claims and Older Worker’s Benefit Protection Act
Terms. Lough specifically acknowledges that the release of his claims under this
Agreement includes, without limitation, waiver and release of all claims against
the Company and Released Parties under the federal Age Discrimination in
Employment Act (“ADEA”), and Lough further acknowledges and agrees that:

  a.   Lough waives his claims under ADEA knowingly and voluntarily in exchange
for the commitments made herein by the Company, and that certain of the benefits
provided thereby constitute consideration of value to which the Lough would not
otherwise have been entitled;     b.   Lough was and is hereby advised to
consult an attorney in connection with this Agreement;     c.   Lough has been
given a period of 21 days within which to consider the terms of this Agreement;
    d.   Lough may revoke his signature on this Agreement for a period of 7 days
following his execution of this Agreement, rendering the Agreement null and
void;     e.   this Agreement is written in plain and understandable language
which Lough fully understands;     f.   this Agreement complies in all respects
with Section 7(f) of ADEA and the waiver provisions of the federal Older Worker
Benefit Protection Act; and     g.   Lough does not waive any rights or claims
that may arise after the date the waiver is executed.

5



--------------------------------------------------------------------------------



 



          9. Indemnification. Lough agrees that he shall be exclusively liable
for payment of any and all taxes due by him in connection with the Retirement
Package and agrees to indemnify the Company for any liability incurred because
of Lough’s failure to pay such taxes, assessments, or reimbursements, or
penalties, which may be assessed by any taxing authority in connection with any
payments made pursuant to this Agreement.
          10. Return of Property. Lough agrees that in connection with his
retirement, he shall promptly return to the Company all Company documents and
property in his possession or control including, but not limited to, Computer(s)
and all Software, Security Keys and Badges, Price Lists, Supplier and Customer
Lists, Employee Lists, including compensation, salary and benefit information,
Files, Reports, all correspondence both internal and external (memo’s, letters,
quotes, etc.), Business Plans, Budgets, Designs, and any and all other property
of the Company.
          11. No Liability or Admission of Any Party. This Agreement and the
terms hereof are not and shall not be used or construed as evidence of an
admission by the Company, the Released Parties, or Lough of any wrongdoing by
them whatsoever, all of which is expressly denied. Moreover, this Agreement
shall not be offered as evidence for any purpose in any litigation, or in any
other forum, matter or otherwise, other than for the purpose of enforcing the
terms of this Agreement.
          12. Governing Law. The validity, construction and interpretation of
this Agreement and the rights and duties of the parties hereto shall be governed
by the laws of Ohio. Any actions or proceedings instituted under this Agreement
with respect to any matters arising under or related to this Agreement, shall be
brought and tried only in the Court of Common Pleas, Franklin County, Ohio
except that the Company, in its sole election and discretion, can bring suit in
any jurisdiction in which Lough may be in violation of this Agreement. Lough
consents to the jurisdiction of the Court of Common Pleas, Franklin County, Ohio
or any other jurisdiction in which the Company has the right to bring suit and
expressly waives his right to cause any such actions or proceedings to be
brought or tried elsewhere.
          13. Enforcement of Terms. Failure to insist upon strict compliance
with any of the terms, covenants, or conditions hereof shall not be deemed a
waiver of any such term, covenant or condition, nor shall such failure at any
one time or more times be deemed a waiver or relinquishment of any other time or
times of any right under the terms, covenants, or conditions hereof. If any
provision hereof shall be determined to be unlawful or improper, or
unenforceable for any other reason, the remaining provisions of this Agreement
shall remain in full force and effect.
          14. Modifications. No modification hereof shall be effective unless
the same be in writing duly executed by all parties hereto.
          15. Original and Counterparts. This Agreement may be executed in
multiple counterparts, each of which shall constitute an original, and all of
which shall constitute a single memorandum.
          16. Entire Agreement. This Agreement is the complete and exclusive
statement of the agreement among the parties, superseding all proposals and
prior agreements, oral or written, and all other communication among the parties
relating to the subject matter herein. The parties understand and acknowledge
that this Agreement is made without reliance upon any statement or
representation other than those expressly contained herein. This Agreement shall
not be subject to any claim of mistake of fact. This Agreement expresses the
full and complete settlement of all liability claimed and denied and is intended
to avoid litigation and to be final and complete.
          17. Knowing and Voluntary Execution. Each of the parties hereto
further states and represents that he or it has carefully read the foregoing
Agreement, consisting of nine (9) pages, and knows the contents thereof, and
that he or it has executed the same as his or its own free act and deed. Lough
further acknowledges that he has been and is hereby advised to consult with an
attorney concerning this Agreement and that he had adequate opportunity to seek
the advice of legal counsel in connection with this Agreement. Lough also
acknowledges that he has had the opportunity to ask questions about each and
every provision of this Agreement and that he fully understands the effect of
the provisions contained herein upon his legal rights.
          IN WITNESS WHEREOF, the undersigned has hereto set his hand this 1st
day of August, 2006.

         
WITNESSED:
       
 
  /s/ John W. Lough    
 
       
 
  JOHN LOUGH    
/s/ Edward Pippen
         
 
     

          IN WITNESS WHEREOF, the undersigned has hereto set its hand this 1st
day of August, 2006.

         
WITNESSED:
      ABERCROMBIE & FITCH MANAGEMENT CO.
 
       
/s/ Melinda Mcafee
  By:   /s/ Jay Yano
 
       
 
       
 
  Its:   SVP and General Counsel
 
       

6



--------------------------------------------------------------------------------



 



Appendix A

     
Aeropostale
  J. Crew
American Eagle
  Limited (all divisions)
Victoria’s Secret
  Limited Too
Gap (all divisions)
  Urban Outfitter/Anthropologie
Wet Seal
  Pacific Sunwear

7